 



EXHIBIT 10.2
Hub International Limited
Amended and Restated 2005 Equity Incentive Plan
Award Document
Performance Award — OTHER EMT
You have been selected to receive a Performance Award under the Hub
International Limited Amended and Restated 2005 Equity Incentive Plan (the
“Plan”), as specified below:
     Name of Participant: [INSERT NAME]
     Address: [INSERT ADDRESS]
     SSN: [INSERT SSN]
     Performance Award: As set forth on the attached Exhibit A.
     Grant Date: [INSERT DATE]
     Vesting Date: As set forth on the attached Exhibit A
     THIS AWARD DOCUMENT represents the grant of a Performance Award by Hub
International Limited, a corporation organized under the laws of Canada (the
“Company”), to the Participant named above, in consideration of services
provided and to be provided to the Company and/or its Subsidiaries pursuant to
the provisions of the Plan and Section 9 thereof. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. Exhibits A and B of this Award Document (“Exhibit A” and
“Exhibit “B”, respectively ) shall constitute an integral part of this Award
Document as though fully set out herein and is hereby incorporated herein by
reference in its entirety.
     1. Performance Period. The Performance Period shall commence and terminate
as provided on Exhibit A to this Award Document.
     2. Form of Performance Award. The Performance Award shall consist of cash
or Restricted Share Units, in the amount(s) as set forth on Exhibit A. If
denominated as Restricted Share Units, each Restricted Share Unit shall
represent and have a value equal to one common share of the Company, subject to
adjustment as provided in Section 11(b) of the Plan.
     3. Achievement of Performance Condition(s). The amount of cash or the
number of Restricted Share Units to be earned under this Performance Award shall
be based upon the performance condition(s) set forth on Exhibit A, which in the
case of a Performance Award to a Covered Employee shall be one or more
Performance Goals.
     4. Termination Provisions. Unless otherwise specified in Exhibit A, upon
the Participant ceasing to be an Eligible Individual for any reason whatsoever
prior to the completion of the Performance Period and any additional vesting
period described in Exhibit A, the Participant’s Performance Award shall be
forfeited and cancelled without any payment to such Participant.

 



--------------------------------------------------------------------------------



 



     5. Change in Control Provisions. In the event of a Change of Control prior
to the completion of the Performance Period and, if applicable, any additional
vesting period described on Exhibit A, the Restricted Share Units or the Target
amount of cash set forth on Exhibit A for the Performance Award, unless
previously forfeited, shall automatically vest and become non-forfeitable, the
Performance Period shall be deemed to have ended as of the date of the Change of
Control, and the Participant shall be entitled to payment; provided that the
Cash Annual incentive Award shall be based on the increase, if any, in Adjusted
EPS earned by the Company to and including the last day of the fiscal quarter
immediately preceding the fiscal quarter in which the Change in Control occurs
relative to Adjusted EPS for the same time frame for the prior year, as if such
period represented the full Performance Period for each respective year.
     6. Dividend Credits. No dividends shall be declared or paid or credits made
in respect of Restricted Share Units awarded pursuant to this Performance Award.
     7. Form and Timing of Payment of Performance Shares. Payment of the earned
and vested portion of the Performance Award shall be made in either Shares or
cash or a combination of Shares and cash, as provided on Exhibit A. The earned
and vested Performance Award shall be paid as soon as administratively
practicable following the close of the Performance Period and the Committee’s
determination of the final amount payable under the Performance Award, but, in
any event, no later than March 15 of the year following the year in which the
Performance Award vests.
     8. Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Participant or beneficiary to remit to the
Company, an amount sufficient to satisfy federal, state, provincial, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Performance Award.
     9. Nontransferability. Until actually delivered to the Participant in
settlement of the Performance Award, the Performance Award and any Shares or
cash underlying such Performance Award shall not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution.
     10. Administration. This Award Document and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Award Document, all of which shall be binding upon the Participant.
     11. Specific Restrictions Upon Shares. If the Performance Award provides
for the issuance of Shares, the Participant hereby agrees with the Company as
follows:

  (a)   the Participant shall acquire any Shares issuable with respect to the
Performance Award granted hereunder for investment purposes only and not with a
view to resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”), and shall not dispose of
any such Shares in transactions which, in the opinion of counsel to the Company,
violate the the1933 Act, or the rules and regulations thereunder, or any
applicable Canadian, state or provincial securities or “blue sky” laws.

2



--------------------------------------------------------------------------------



 



  (b)   if any Shares acquired with respect to the Performance Award shall be
registered under the 1933 Act, no public offering (otherwise than on a national
securities exchange, as defined in the Exchange Act) of any such Shares shall be
made by the Participant under such circumstances that he or she (or such other
person) may be deemed an underwriter, as defined in the 1933 Act; and     (c)  
the Company shall have the authority to endorse upon the certificate or
certificates representing the Shares acquired hereunder such legends referring
to the foregoing restrictions.

     12. Miscellaneous.

  (a)   Adjustments to Shares. If the Performance Award provides for the
issuance of Shares, subject to Section 11(b) of the Plan, if there is any change
in the outstanding Shares of the Company by reason of a stock dividend or split,
a recapitalization, or a consolidation, combination or exchange of shares, or if
there is any other change (including, possibly, an extraordinary dividend) which
the Committee in its sole discretion determines is a sufficiently fundamental
change to warrant the action hereinafter described, the Committee shall make,
subject to any prior approval required of relevant stock exchanges or other
applicable regulatory authorities, if any, an appropriate substitution or
adjustment in the number and kind of Shares subject to this Performance Award,
and if applicable, the limits described in Section 4 of the Plan to prevent
dilution or enlargement of rights; provided, however, that no substitution or
adjustment shall obligate the Company to transfer fractional Shares. In the
event of the reorganization or the amalgamation, merger or consolidation of the
Company with another corporation, the Committee may make such provision for the
protection of the rights of Eligible Individuals and Participants as the
Committee in its discretion deems appropriate to prevent dilution or enlargement
of rights. The determination of the Committee, as to any such substitution or
adjustment or as to there being no need for the same, will be final and binding
on all parties.     (b)   Notices. Each notice relating to the Plan or this
Performance Award shall be in writing and delivered by recognized overnight
courier or certified mail to the proper address or, optionally, to any
individual personally. All notices to the Company or the Committee shall be
addressed to the Company at its registered office, Attn: Corporate Secretary.
All notices to the Participant, to his or her beneficiaries or to other persons
acting for or on behalf of such persons which are not delivered personally to an
individual shall be addressed to such person at the last address for such person
maintained in the records of the Committee or the Company.     (c)   Failure To
Enforce Not a Waiver. The failure of the Company to enforce at any time any
provision of this Award Document shall in no way be construed to be a waiver of
such provision or of any other provision hereof.     (d)   Governing Law. All
questions concerning the construction, validity and interpretation of this Award
Document shall be governed by and determined in accordance with the laws of the
Province of Ontario, Canada applicable to

3



--------------------------------------------------------------------------------



 



      contracts to be performed entirely within such province and without giving
effect to principles of conflicts of laws, except that questions concerning the
relative rights of the Company and the Participant with respect to Shares shall
be governed by the corporate law of Canada.

  (e)   Provisions of Plan. The Performance Award provided for herein is granted
pursuant to the Plan and said Performance Award and this Award Document are in
all respects governed by the Plan and subject to all of the terms and provisions
thereof, whether such terms and provisions are incorporated in this Award
Document solely by reference or expressly cited herein. In the case of a
Performance Award denominated as one or more Restricted Share Units, the terms
and conditions of such Restricted Share Unit(s) shall be governed by Section 9
of the Plan and not by Section 8 of the Plan. If there is any inconsistency
between the terms of this Award Document and the terms of the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this Award
Document.     (f)   Code section 162(m). It is intended that payments pursuant
to this Award Document to a Participant who is a “Covered Employee” constitute
“qualified performance-based compensation” within the meaning of section
1.162.27(e) of the Income Tax Regulations. To the maximum extent possible, this
Award Document and the Plan shall be so interpreted and construed. Except in the
case of a Change of Control, and, if provided in Exhibit A, the Participant’s
death, disability or involuntary dismissal without Just Cause, no amounts in
excess of the number of Restricted Share Units or cash earned under this Award
Document, as provided on Exhibit A (determined at the end of the Performance
Period and based on actual, calculated results) shall be paid to the
Participant. However, the Committee may reduce the number of Restricted Share
Units or cash paid to a Covered Employee below the calculated amount earned
under this Award Document or pay no amount at all to the Participant.     (g)  
Section 16 Compliance. If the Participant is subject to Section 16 of the
Exchange Act, except in the case of death or disability, at least six months
must elapse from the date of acquisition of the Performance Award granted
hereunder to the date of the Participant’s disposition of such Performance Award
or the underlying Shares.     (h)   No Right to Employment. As more particularly
set forth in Section 10(c) of the Plan, nothing in the Plan or this Award
Document shall be construed to give the Participant any right or claim to
receive grants of Awards under the Plan or to continue in the employ of the
Company of any of its Subsidiaries.     (i)   Code Section 409A. It is intended
that this Performance Award not provide for a “deferral of compensation” subject
to Code Section 409A. The Company reserves the right to make conforming
amendments to the Plan and this Award Document consistent with this intent.    
(j)   Conditional Award. This Performance Award is made under the Plan, subject
to the approval of the Plan by the Company’s shareholders at the Annual and
Special Meeting of Shareholders to be held on May 4, 2006. If shareholders do
not approve the Plan, this Performance Award shall be deemed to have been made

4



--------------------------------------------------------------------------------



 



      under the Company’s existing 2005 Equity Incentive Plan (the “Existing
Plan”) and the provisions of the Existing Plan shall be applied accordingly.

Dated as of [INSERT DATE]

              HUB INTERNATIONAL LIMITED
 
       
 
  By:    
 
     
 
 
       
 
  Its:    
 
     
 

5



--------------------------------------------------------------------------------



 



EXHIBIT A — Schedule I
Hub International Limited
Amended and Restated 2005 Equity Incentive Plan
Performance Award — Award Document
Cash Annual Incentive Award
Participant: [INSERT NAME]
Grant Date: [INSERT DATE]
Participant’s Annual Base Salary: $[INSERT SALARY]
Vesting Date: [INSERT DATE]
THIS EXHIBIT A, Schedule I to the Award Document dated [INSERT DATE] (the “Award
Document”) provides for a Performance Award that is an Annual Incentive Award as
follows:
1. Performance Period: The Performance Period shall commence on [INSERT DATE]
and terminate on [INSERT DATE].
2. Form and Amount of Performance Award: A cash Annual Incentive Award shall be
potentially payable as follows:

      Increase in   Potential Percent of Annual Adjusted EPS over   Base Salary
(shown above) Prior Year   That May Be Awarded Adjusted EPS     (“Performance  
  Goal”)       20%   150.0% (Maximum) 15%   112.5% 10%   75.0% 5% (“Target”)  
37.5% Below 5%   0.0%

In the event that the Company’s Increase in Adjusted EPS over Prior Year
Adjusted EPS is: (a) greater than 5% but less than or equal to 10%, the
Potential Percent of Annual Base Salary That May Be Awarded shall be increased
ratably; (b) greater than 10% but less than 15%, the Potential Percent of Annual
Base Salary That May Be Awarded shall not be increased from 75%; and (c) greater
than

 



--------------------------------------------------------------------------------



 



15% but less than or equal to 20%, the Potential Percent of Annual Base Salary
That May Be Awarded shall be increased ratably. Such ratable increase, if any,
shall be by 3.75% of Annual Base Salary with each incremental one-half of one
percent (0.5%) increase in Adjusted EPS over Prior Year Adjusted EPS (after
rounding to the nearest one-half percentage point).
In determining the actual cash Annual Incentive Award earned by the Participant,
the amount calculated under this Paragraph 2 shall be subject to adjustment by
the Committee, based upon the Committee’s evaluation of the Participant’s
performance with respect to the Participant’s Individual Performance Criteria
set forth in Paragraph 3 of this Schedule I to Exhibit A.
The percentage of Annual Base Salary payable as an Annual Incentive Award at a
5% Increase in Adjusted EPS over Prior Fiscal Year shall constitute the Target
for purposes of the Change of Control provisions of Section 5 of the Award
Document.
“Adjustable Item”, “Adjusted EPS”, “Adjustment Threshold”, “EPS”, “Extraordinary
Item” and “GAAP” have the meanings given thereto in Exhibit B attached to the
Award Document.
3. Individual Performance Criteria: The Committee has established the following
Individual Performance Criteria for the Participant:
[INSERT INDIVIDUAL PERFORMANCE CRITERIA]
At its sole discretion, the Committee may adjust up to 40% of the calculated
amount determined under Paragraph 2 of this Schedule I to Exhibit A, based upon
the Committee’s evaluation of the Participant’s performance with respect to the
Individual Performance Criteria set forth in Paragraph 3 of this Schedule I. If
the Participant is a Covered Employee, no such adjustment shall result in the
payment of an Award that exceeds the calculated amount determined under
Paragraph 2, above.
4. Vesting/Termination of Employment Provisions. Except as provided in
Subparagraphs (i), (ii) and (iii), below, the Annual Incentive Award shall be
forfeited if the Participant has had a Termination of Employment on or before
the Vesting Date.

  (i)   In the event of the Participant’s Termination of Employment by reason of
death or Disability prior to the Vesting Date, the Participant shall be entitled
to a prorated Annual Incentive Award if the Target Performance Goal is attained.
The prorated Annual Incentive Award to which the Participant shall be entitled
shall be an amount determined by multiplying the Potential Percent of Annual
Base Salary payable at Target by a fraction, the numerator of which is the
number of whole months during the Performance Period that the Participant was an
Eligible Individual and the denominator of which is the number of whole months
of the Performance Period. Payment of a prorated Annual Incentive Award under
this Section 4(i) shall be made as soon as administratively practicable after
the date of the Participant’s Termination of Employment (but, in any event, no
later than March 15 of the year immediately following the year in which the
Participant’s Termination of Employment occurs).     (ii)   In the event of the
Participant’s Termination of Employment by reason of involuntary dismissal
without Just Cause prior to the Vesting Date, the Participant shall be entitled
to a prorated Annual Incentive Award. The prorated Annual Incentive

2



--------------------------------------------------------------------------------



 



      Award to which the Participant shall be entitled shall be an amount
determined by multiplying the Potential Percent of Annual Base Salary payable at
Target by a fraction, the numerator of which is the number of whole months
during the Performance Period that the Participant was an Eligible Individual
and the denominator of which is the number of whole months of the Performance
Period. Payment of a prorated Annual Incentive Award under this Section 4(ii)
shall be made as soon as administratively practicable after the date of the
Participant’s Termination of Employment (but, in any event, no later than
March 15 of the year immediately following the year in which the Participant’s
Termination of Employment occurs).     (iii)   In the event of a Change of
Control, the provisions of Section 5 of the Award Document shall apply.

5. Form of Payment: Upon determining the final amount payable to the Participant
under this Annual Incentive Award, the Committee shall make a payment of such
amount to the Participant in cash.

              HUB INTERNATIONAL LIMITED
 
       
 
  By:    
 
     
 
 
       
 
  Its:    
 
     
 

3



--------------------------------------------------------------------------------



 



EXHIBIT A — Schedule II
Hub International Limited
Amended and Restated 2005 Equity Incentive Plan
Performance Award — Award Document
Restricted Share Units — Long Term Incentive Award
Participant: [INSERT NAME]
SSN: [INSERT SSN]
Grant Date: [INSERT DATE]
THIS EXHIBIT A, Schedule II to the Award Document dated [INSERT DATE] (the
“Award Document”) provides for a Performance Award that is a Long Term Incentive
Award as follows:
1. Performance Period: The Performance Period shall commence on [INSERT DATE]
and terminate on [INSERT DATE, FIVE YEARS FROM COMMENCEMENT].
2. Form and Amount of Performance Award: [INSERT NUMBER, REPRESENTING 50% OF
BASE SALARY] Restricted Share Units (“RSUs”), each convertible into one share of
Common Stock the Company, without payment of cash consideration.
3. Performance and Vesting Conditions: Except as provided in Paragraph 5 of this
Exhibit A, this Long Term Incentive Award shall be forfeited unless:

  (i)   the Company achieves an average annual increase of at least 5% in
Adjusted EPS over fiscal [INSERT YEAR] , compounded over the period of five
years from [INSERT YEAR] to [INSERT YEAR, FIVE YEARS FROM COMMENCEMENT] (the
“Performance Goal”);     (ii)   the Participant has not had a Termination of
Employment on or before [INSERT DATE, FIVE YEARS FROM COMMENCEMENT] (the
“Vesting Date”)..

“Adjusted EPS” has the meaning given thereto and as determined by the Committee
in Exhibit B attached to this Performance Award.
“Performance Period” means the period commencing on the first day of the
calendar year in which this Long Term Incentive Award is granted and ending on
the Vesting Date.
4. Individual Performance Criteria: None.

4



--------------------------------------------------------------------------------



 



5. Termination of Employment Provisions:

  (i)   In the event of the Participant’s Termination of Employment by reason of
death or Disability prior to a Vesting Date, the Participant shall be entitled
to a prorated Long Term Incentive Award if the Performance Goal is attained. The
prorated Long Term Incentive Award to which the Participant shall be entitled
shall be the whole number of RSUs determined by multiplying the number of RSUs
set forth in Paragraph 2 of this Schedule II to Exhibit A by a fraction, the
numerator of which is the number of whole months during the Performance Period
that the Participant was an Eligible Individual and the denominator of which is
the number of whole months of the Performance Period. Payment of a prorated
Performance Award under this Section 5(i) shall be made as soon as
administratively practicable after the date of the Participant’s Termination of
Employment (but, in any event, no later than March 15 of the year immediately
following the year in which the Participant’s Termination of Employment occurs).
For the purpose of determining whether the Performance Goal has been attained
under this Section 5(i), Adjusted EPS shall be measured and compounded over the
period from [INSERT COMMENCEMENT YEAR] to the fiscal year in which the
Participant’s Termination of Employment occurred by reason of death or
Disability.     (ii)   In the event of the Participant’s Termination of
Employment by reason of involuntary dismissal without Just Cause prior to a
Vesting Date, the Participant shall be entitled to a prorated Long Term
Incentive Award. The prorated Long Term Incentive Award to which the Participant
shall be entitled shall be the whole number of RSUs determined by multiplying
the number of RSUs set forth in Paragraph 2 of this Schedule II to Exhibit A by
a fraction, the numerator of which is the number of whole months during the
Performance Period that the Participant was an Eligible Individual and the
denominator of which is the number of whole months of the Performance Period.
Payment of a prorated Performance Award under this Section 5(ii) shall be made
as soon as administratively practicable after the date of the Participant’s
Termination of Employment (but, in any event, no later than March 15 of the year
immediately following the year in which the Participant’s Termination of
Employment occurs).     (iii)   In the event of a Change of Control, the
provisions of Section 5 of the Award Document) shall apply.

6. Dividend Credits: Dividend equivalents with respect to the RSUs contingently
granted herein shall not be credited under this Long Term Incentive Award.
7. Form of Payment: Upon determining the final amount payable to the Participant
under this Long Term Incentive Award, including any acceleration of such
determination pursuant to Paragraph 5 hereof, within thirty (30) days thereafter
the Committee shall cause the Company to deliver to the Participant the number
of Shares determined by the Committee to have been earned.
8. Reaffirmation of Covenants. The Participant acknowledges and agrees that this
Long Term Incentive Award is made, in part, by the Company in further
consideration of any covenants to keep information confidential, not to compete
or not to solicit or accept business from clients or

5



--------------------------------------------------------------------------------



 



employees made by the Participant in favour of the Company, its Subsidiaries or
any of their predecessors (the “Covenants”). The Participant agrees that if the
Participant violates any of the Covenants prior to or within thirty (30) days
after the Vesting Date (or any earlier determination of the amount payable as
contemplated in Paragraph 5 of this Schedule II to Exhibit A), the Participant
shall forfeit any right to receive any further payment or other benefit
(including, but not limited to, any shares of Common Stock) under this
Schedule II to Exhibit A.

              HUB INTERNATIONAL LIMITED
 
       
 
  By:    
 
     
 
 
       
 
  Its:    
 
     
 

6



--------------------------------------------------------------------------------



 



EXHIBIT B
Hub International Limited
Amended and Restated 2005 Equity Incentive Plan
Performance Award — Award Document
Adjusted EPS

      Definitions    
Adjustable Item:
  Unless otherwise determined by the Committee, any non-recurring or
out-of-the-ordinary item that is described and applied in normalizing the
Company’s earnings in the Company’s press release for the applicable fiscal
year. In respect of [INSERT YEAR] through [INSERT YEAR, FIVE YEARS AFTER
COMMENCEMENT] , after such determinations by the Committee and in addition to
any other items subsequently determined by the Committee to be Adjustable Items,
Adjustable Items includes only the following as at the date of this Performance
Award:
 
   
 
  [INSERT ITEMS]
 
   
Adjusted EPS:
  EPS, adjusted to reflect Extraordinary Items and rounded to the nearest one
one-hundredth of a dollar per share; and Adjusted EPS for [INSERT DATE] has been
determined by the Committee to be $ [INSERT AMOUNT] , calculated as follows:
 
   
 
  [INSERT DATE] Item                      Net Earnings                     
Diluted EPS
 
   
 
   
 
  [INSERT DATA]
 
   
Adjustment Threshold:
  The amount of all Adjustable Item(s) that alone, or in combination with other
Adjustable Items for the same year on a net aggregate basis, before calculating
Adjusted EPS, impacts the calculation of EPS by at least $0.01
 
   
EPS:
  The Company’s reported earnings per share for the respective fiscal year(s) of
reference, calculated in accordance with GAAP.
 
   
Extraordinary Items:
  (a) Any “Extraordinary Item” as defined in accordance with GAAP; and (b) any
other item that is an “Adjustable Item” to the extent that it, either alone or
together with other Adjustable Item(s), exceeds the Adjustment Threshold.
 
   
GAAP:
  Generally accepted accounting principles in Canada.

1